Case 2:18-cv-01928-JCM-PAL Document 24 Filed 01/16/19 Page 1 of 4
Case 2:18-cv-01928-JCM-PAL Document 24 Filed 01/16/19 Page 2 of 4
Case 2:18-cv-01928-JCM-PAL Document 24 Filed 01/16/19 Page 3 of 4
Case 2:18-cv-01928-JCM-PAL Document 24 Filed 01/16/19 Page 4 of 4




                                        ORDER

   The court entered a discovery plan and scheduling order on behalf of the parties on
January 16, 2019 when the parties did not timely file their proposed plan. See
Scheduling Order (ECF No. 22). The parties' proposed plan was not timely filed and
does not comply with the requirements of LR 26-1.

   Accordingly,

   IT IS ORDERED that:

     1. The parties' proposed Discovery Plan and Scheduling Order (ECF No. 24) is
NOT APPROVED.

      2. The deadlines established by the court's Scheduling Order (ECF No. 22)
entered January 16, 2019 shall apply.

   Dated: January 18, 2019
                                                  ____________________________
                                                  Peggy A. Leen
                                                  United States Magistrate Judge
